Exhibit 10.30

AMENDMENT
TO THE
NOBLE CORPORATION
2008 SHORT TERM INCENTIVE PLAN

WHEREAS, Noble Corporation, a Cayman Islands exempted company limited by shares
(“Noble-Cayman”), has previously established the Noble Corporation 2008 Short
Term Incentive Plan (the “Plan”);

WHEREAS, Noble-Cayman has determined that the Plan should be amended to address
Internal Revenue Code Section 409A;

NOW THEREFORE, Noble-Cayman does hereby amend the Plan, effective as of the
close of business on December 31, 2008, as follows:

1. Section 2 of the Plan is hereby amended by adding the following sentence at
the end of the second paragraph which shall read as follows:

“Bonus payments, if any, payable under the Plan shall be paid to the employee no
later than the March 15 following the year in which such bonuses are no longer
subject to a substantial risk of forfeiture.”

2. A new Section 8 is hereby added to the Plan which shall read as follows:

“Section 8. Section 409A

The payments provided pursuant to the Plan are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (‘Section 409A’)
as ‘short-term deferrals.’ Notwithstanding any other provision to the contrary,
the Plan shall not be amended in any manner that would cause (i) the Plan or any
amounts payable hereunder to fail to comply with the requirements of
Section 409A, to the extent applicable, or (ii) any amounts or benefits payable
hereunder that are not subject to Section 409A to become subject thereto (unless
they also are in compliance therewith), and the provisions of any purported
amendment that may reasonably be expected to result in such non-compliance shall
be of no force or effect with respect to the Plan.”

3. This Amendment shall amend only those provisions of the Plan set forth
herein, and those sections, subsections, phrases or words not expressly amended
hereby shall remain in full force and effect.

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the 31st
day of December 2008.

NOBLE CORPORATION

By:      /s/ Julie J. Robertson     
Name:      Julie J. Robertson      
Title:      Executive Vice President_


 

2